Citation Nr: 1648357	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  14-10 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.

2.  Entitlement to service connection for a left foot disorder.

3.  Entitlement to service connection for an acquired mental disorder, to include anxiety disorder and major depressive disorder, as secondary to service-connected left (minor) shoulder disability.

4.  Entitlement to a rating higher than 20 percent for left (minor) shoulder disability, status post-arthroscopy for the period prior to May 9, 2011, and from July 1, 2011.

5.  Entitlement to an initial compensable rating for left (minor) shoulder surgical scar residuals.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

As a member of the Puerto Rico Army National Guard (PRARNG) the Veteran served on active duty training from February 2008 to June 2008, and from September 2008 to November 2008. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico that granted an increased rating from 10 to 20 percent for the left shoulder; and, denied the service connection claims.  A July 2014 rating decision granted service connection for left shoulder surgical scars and assigned an initial noncompensable rating, effective in May 2013.  A July 2012 rating decision granted a temporary total rating for left shoulder convalescence for the period May 9, 2011 to June 30, 2011.  The Veteran's mental disorder claim is deemed to include all diagnosed acquired mental disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issue of entitlement to service connection for an acquired mental disorder as secondary to service-connected left (minor) shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  During the pendency of this appeal and proximately to its filing, the evidence does not show a currently diagnosed left hip or left foot disorder.

2.  Prior to May 9, 2011, and from July 1, 2011 to May 22, 2014, the left shoulder disability manifested with motion limited to shoulder level, and an asymptomatic scar.  

3.  As of May 23, 2014, the left shoulder disability manifested with motion limited to no better than 25 degrees from the side and with one painful superficial scar.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for a left hip disorder have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The requirements for entitlement to service connection for a left foot disorder have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b); 38 C.F.R. §§ 3.303.

3.  The requirements for a rating of 30 percent, and no higher, for left (minor) shoulder disability, status post-arthroscopy are met, effective May 23, 2014.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.400(o), 4.1, 4.3, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5201.

4.  The requirements for an initial evaluation of 10 percent for left shoulder surgical scar residual are met, effective May 23, 2014.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.400(o), 4.1, 4.10, 4.31, 4.118, DC 7804.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  Prior to issuance of the April 2011 rating decision, via a September 2010 letter, the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  Neither the Veteran nor her representative asserts any notice error or specific prejudice as a result.  Hence, The Board finds that VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's extant service treatment records (STRs), VA and non-VA records are in the claims file.  The STRs in the claims file do not include evidence that an examination of the Veteran may have been conducted prior to her entry onto active service in February 2008.  Only a report of an exit examination in October 2008 is of record.  The only entity with which the RO inquired was the Medical Command, PRARNG.  There is no indication that the RO inquired of the National Personnel Records Center (NPRC), but neither did the PRARNG refer the RO to the NPRC.  In many instances the Board would remand for another inquiry, but in light of the state of the medical evidence, as discussed below, the Board does not deem a remand necessary in this instance.

The Veteran was not afforded an examination in conjunction with the adjudication of the left hip and left foot claims.  Nonetheless, the Board finds that the low-threshold duty to assist via an examination was not triggered.

VA will provide a medical examination or obtain a medical opinion where there is insufficient competent medical evidence to make a decision on the claim but:
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; and, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  All three must be present.  Each element of 38 U.S.C.A. § 5103A(d)(2) establishes a different evidentiary standard.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed Cir. 2010).

On her October 2008 Report of Medical History, and a Medical Assessment, for her examination for separation from active service, the Veteran denied any prior history of left hip or left foot complaints or symptoms.  She did, however, note a history of right foot complaints related to the heel.  (12/10/2008 STR-Medical, pp. 6, 8).  The October 2008 Report of Medical Examination (purpose noted as "Other") reflects that the Veteran's lower extremities and feet were assessed as normal.  The Board deems this as an accurate assessment of the complaints the Veteran reported, as the report notes her left shoulder complaints and that it manifested decreased range of motion (ROM).

In an August 2010 letter (08/11/2010 Non-Government Facility), N.A.O-D., M.D., noted that the Veteran had complained of painful ROM of the left hip, and pain at the left foot plantar area, and that the onset of the symptoms were after basic training onwards.  Dr. O-D noted that exercise during active service may have caused degenerative change due to a chronic inflammation process; and, that the left foot pain may have been caused by stress fractures or tear of the fascia.

While Dr. O-D's letter is competent evidence on its face, her report does not contain a definitive diagnosis, as her letter is tentative.  Language such as "may" does not rise to the level of probable.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions expressed in terms of "may" also implies "may" or "may not"' and are speculative).  Further, there is no evidence of any lay statements from the Veteran that relate to left hip or left foot complaints; and, as noted, she denied any such complaints prior to her separation from active service.  Finally, the Board's review of the Veteran's outpatient records do not list either a left hip or left foot disorder among her problem areas.  See 07/14/2014 CAPRI.  A July 2014 entry does note the Veteran's complaints of vibratory sensation from the left hip to the left foot, but it was associated with possible lumbar radicular signs at the left lower extremity.  Id. at 3-5.  Thus, the Board finds that element 1 of the examination criteria is not met.  Hence, while the threshold for an examination is low, the Board finds that it was not triggered.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Service Connection

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must fully consider the lay evidence of record.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (stating a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

The earlier discussion on the presence or absence of a currently diagnosed disorder is hereby incorporated here by reference.  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  As discussed earlier, the Board finds no evidence of a currently diagnosed left hip or left foot disorder.  In the absence of currently diagnosed disorders, there is no disease or injury for which service connection may be granted.  As such, the evidence of record does not show a current disability.  Thus, the Board finds that the preponderance of the evidence is against these claims.  38 C.F.R. § 3.303.

Increased Ratings

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, the Court stated that increased symptomatology due to weakness, fatigue, etc., where possible, should be stated by examiners in terms of additional loss of range of motion.  DeLuca, 8 Vet. App. at 205.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court of Appeals for Veterans Claims has held that the final sentence of § 4.59 creates a requirement that certain range of motion and other testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Background

By way of history, as noted earlier, the Veteran complained of left shoulder pain during her active service.  The December 2008 VA examination report reflects that the Veteran's disorder was diagnosed supraspinatus tendonitis as shown on X-ray, which is for what a June 2009 rating decision granted service connection with a 
10-pecent rating, effective in November 2008.  (06/10/2009 Rating Decision-Narrative)  VA received her current claim for an increased rating in August 2010 via a VA Form 21-4138.

Rating Criteria

The RO evaluated the Veteran's left shoulder disorder on the basis of limitation of motion (LOM) under DC 5201.  See 38 C.F.R. § 4.71a.  A distinction is made between major (dominant) and minor upper extremities for rating purposes under the DCs for rating a shoulder disability.  In the instant case, the examination reports reflect that the Veteran is right handed, which means that her left shoulder is the minor shoulder.  38 C.F.R. § 4.69.

The normal ROM of the shoulder is forward elevation (flexion) of 0 to 180 degrees; abduction of 0 to 180 degrees, external rotation of 0 to 90 degrees and internal rotation of 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  A 20-percent evaluation is warranted for LOM of the minor arm when motion is possible to the shoulder level, and when motion is to midway between the side and shoulder level.  A 30-percent evaluation for the minor arm requires that motion be limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

Discussion

VA outpatient records dated in March 2010 note the Veteran's continued complaints of left shoulder pain and numbness on flexion of the left elbow.  A study, however, was negative for entrapment.  Physical examination revealed subacromial and acromioclavicular joint tenderness but no atrophy or swelling.  Active ROM was 0 to 110 degrees on flexion, and 0 to 90 degrees on abduction.  Passive ROM was to 125 degrees on flexion, and to 110 degrees on abduction.  Impingement test was positive, and rotator cuff strength was 4/5.  The examiner recommended another regimen of physical therapy.  Sensation was intact.  (04/07/2011 Government Facility, pp. 9, 11, 14)

Dr. O-D's August 2010 letter noted that the Veteran used oral medications and had undergone physical therapy and injections without significant relief.  Dr. O-D noted further that the left shoulder manifested with occasional swelling, painful ROM, episodes of numbness; and, that imaging studies showed partial rotator cuff tendonitis, and that the Veteran had difficulty sleeping on her left side and her shoulder had occasional swelling.

The November 2010 VA examination report (11/24/2010 VA Examination) reflects that the examiner conducted a review of the claims file as part of the examination.  The Veteran complained of daily 8/10 pain that limited above-shoulder angles.  She reported that she worked as a medical records technician, and that she had lost six weeks of work due to left shoulder pain over the prior 12 months.  She also reported complaints of weakness, decreased speed of motion, locking episodes 1 to 3 times a month, one instance of effusion, and tenderness.  The Veteran reported weekly severe flare-ups that were triggered by over-chest level activity which could last for hours.  She reported further that during flare-ups, she felt like she could not raise her left arm.  She took Naproxen and Tramadol daily for pain.  Physical examination revealed tenderness, weakness, abnormal motion, and guarding.  
ROM on forward flexion was to 0 to 100 degrees; abduction, 0 to 95 degrees; internal rotation 0 to 90 degrees; and external rotation 0 to 35 degrees, all motions with pain.  Drop-Arm and Yergason tests were negative but impingement test was positive.  The examiner noted that a February 2010 MRI examination report that noted the MRI showed mild degenerative joint disease of the acromioclavicular joint, supraspinatus tendinosis versus intrasubstance partial tear, and adequate muscle bulk.  The examiner diagnosed the left shoulder disorder as shown on the MRI.  The examiner assessed the impact of the left shoulder disability on the Veteran's activities of daily living as severe in all areas except recreation, traveling, grooming, and driving, which were assessed as moderate; feeding, which was assessed as mild; and exercise and sports, which were precluded.  

As noted earlier, upon receipt of the examination report, the RO increased the Veteran's rating from 10 to 20 percent. The objective findings on clinical examination show the left shoulder to have more nearly approximated the assigned 20-percent rating.  A higher rating was not met or approximated, as the left shoulder ROM on both flexion and abduction was above shoulder level.  Repetitive-use testing revealed a loss of 10 degrees of flexion, and 5 degrees of abduction which the examiner noted was due to pain.  The reduced values, however, were still no lower than shoulder level.  Hence, a higher rating was not met on that basis.  See 38 C.F.R. §§ 4.40, 4.45.  The Board notes the significant LOM on external rotation, but DC 5201 does not evaluate the joint on the basis of internal or external rotation.  Further, separate ratings for shoulder flexion and abduction are not allowed.  See Yonek v. Shinseki, 722 F.3d 1355, 1359 (Fed. Cir. 2013) ("The plain meaning of diagnostic code 5201, therefore, is that any 'limitation of motion of' a single arm at the shoulder joint constitutes a single disability, regardless of the number of planes in which the arm's motion is limited.").

In May 2011, the Veteran underwent an arthroscopic SLAP (Superior Labrum Anterior and Posterior) repair.  (05/17/2011 Government Facility).  As noted earlier, the Veteran received a total rating for the period May 9, 2011 to June 30, 2011 per 38 C.F.R. § 4.30.

The July 2012 VA examination report (07/25/2012 VA Examination) reflects that the Veteran reported that she had not received any improvement from the surgery.  She complained of increased pain on movement, decreased strength, and fatigue on use, pain when lying on it, and difficulty using the extremity.  Physical examination revealed local tenderness to palpation and guarding.  ROM on flexion was to 
90 degrees and to 80 degrees on abduction, with onset of pain at 70 degrees in both spheres.  Repetitive-use testing revealed flexion limited to 80 degrees, and abduction limited to 75 degrees, which the examiner noted was due to weakened movement, excess fatigability, and pain.  Id., pp. 5-8.  Impingement and empty can tests, and lift-off subscapularis test were positive.  External rotation/Infraspinatus strength test was negative.

The objective findings on clinical examination show that the left shoulder manifested to at least shoulder level on flexion, and just below shoulder level on abduction.  Even with the noted loss on repetitive-use testing, the motion was still midway between the side and shoulder level, see 38 C.F.R. § 4.71a, Plate I, which still warrants a 20-percent rating for the minor extremity.  DC 5201.  A higher rating was not met or approximate, as the examiner noted the absence of ankylosis, that the Veteran had not lost the use of the left shoulder, and that muscle strength was 4/5 on abduction, and 5/5 on flexion.  Id., pp. 8-9.  The examiner also noted that the left shoulder surgical scar was not painful.  Id., p. 12.  Hence, there is no factual basis for a separate rating for an associated painful scar.

The May 2014 VA examination report (05/23/2014 C&P Exam-DBQ Shoulder) reflects that the examiner reviewed the claims file and the Veteran's electronic records.  The Veteran primarily reported on the state of her post-operative right shoulder.  She denied flare-ups in general.  Physical examination revealed tenderness to palpation of the joint or soft tissue and guarding.  ROM testing revealed left shoulder flexion to 100 degrees with onset of pain at 80 degrees, and abduction to 80 degrees with onset of pain at 70 degrees.  The examiner noted that there was no ankylosis.  Impingement test was negative, but the examiner noted that the Veteran was unable to perform the other related tests.  

The July 2014 rating decision continued the 20-percent rating for the left shoulder.   The Board, however, notes that the May 2014 examination report reflects that the Veteran was unable to perform repetitive-use testing due to severe pain and weakness.  Hence, the Board must find that the evidence shows that on repetitive-use testing, the left shoulder manifested loss of ROM to no better than 25 degrees from the side.  See DeLuca, 8 Vet. App. at 205; 38 C.F.R. §§ 4.40, 4.45.  Thus, the Board finds that the left shoulder warranted the maximum rating for the minor arm, 30 percent, as of the day of the examination, May 23, 2014.  38 C.F.R. §§ 3.400(o), 4.10, 4.71a, DC 5201.  A higher rating was not met, as the examiner noted the absence of ankylosis.  The examination report reflects that muscle strength was 4/5 for both flexion and abduction.  Further, the 2014 examiner noted that the Veteran had not lost the use of the left shoulder.  The examiner did not note any associated neurological pathology.  Hence, there is no factual basis for a separate rating on that basis.

As noted in the Introduction, the July 2014 rating decision granted service connection for associated left shoulder surgical scar residuals but rated it noncompensable.  The examination report reflects that the Veteran complained of hypersensitivity at the scar area.  Physical examination revealed 3 linear scars of the left shoulder: scar 1, 1 cm at the lateral shoulder; 2, 0.5 cm at the anterior shoulder; and, 3, 0.5 cm at the posterior shoulder.  All scars were superficial, and neither was unstable.  The examiner noted that only scar # 1 was painful.  (05/23/2015 C&P Exam-DBQ Scars, p. 2)

A superficial scar is one that is not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802, Note (1).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7804, Note (1).  One or two painful scars warrants a 10-percent rating.  38 C.F.R. § 4.118, DC 7804.  On the basis of one painful scar, the Board finds that the criteria for a 10 percent rating, but not more, under DC 7804 are met from the date of May 2014 VA examination report.  A higher, or separate, rating was not met, as the examiner noted that the scar did not limit the function of the joint and no other scars were painful/unstable.

The Board notes the significant occupational restrictions that the examiners at the 2012 and 2014 examinations noted.  Under Thun v. Peake, 22 Vet. App. 111 (2008) aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a sequential inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  In Yancy v. McDonald, the Court explained that "the first Thun element compares a claimant's symptoms to the rating criteria, while the second addresses the resulting effects of those symptoms."  27 Vet. App. 484, 494 (2016).  Indeed, although the first and second Thun elements are interrelated, they "involve separate and distinct analyses," and "[i]f either element is not met, then referral for extraschedular consideration is not appropriate."  Id. at 494-95.  

As discussed above, the Veteran's left shoulder and associated scar disability has been rated under the rating schedule (DC 5201), at the assigned stage rating.  The percentages in the rating schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  The Board notes that the 2014 examination report, in particular, notes that the left shoulder disability affects the Veteran's sleep due to limited supine position and other activities such as combing hair, dancing, performing chores, and shopping.  DC 5201 does not contemplate these resulting limitations.  Indeed, these results are beyond the occupationally focused nature of the rating schedule.  However, the Board notes that the record does not reflect that the Veteran's has been frequently hospitalized nor had marked interference with employment.  The 2014 VA examination report noted that the Veteran worked in a record room, but with some limitation.  In light of this, the Board finds that the second Thun step is not met and referral is not warranted under 38 C.F.R. § 3.321(b)(1).

Regarding the cumulative impact of her disabilities, only the left shoulder rating is currently before the Board.  In Yancey, the Court held that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy, 27 Vet. App. at 495.  Such is not the case here.

In sum, the Board has reviewed the evidence and allowed a staged rating where indicated by the evidence.  In reaching this decision the Board considered the doctrine of reasonable doubt and afforded it where applicable.  Otherwise, the preponderance of the evidence is against the Veteran's claims of ratings higher than allowed.  Thus, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999). 


ORDER

Entitlement to service connection for a left hip disorder is denied.

Entitlement to service connection for a left foot disorder is denied.

Entitlement to a rating higher than 20 percent for left (minor) shoulder disability, status post-arthroscopy for the period prior to May 9, 2011, and from July 1, 2011 to May 22, 2014 is denied.

Entitlement to an evaluation not to exceed 30 percent for left (minor) shoulder disability, status post-arthroscopy is granted, effective May 23, 2014, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an initial evaluation not to exceed 10 percent for left (minor) shoulder arthroscopy scar residual is granted, effective May 23, 2014, subject to the law and regulations governing the award of monetary benefits.


REMAND

The March 2011 VA examination report reflects that the examiner noted that there were no records of pre- or post-service treatment for a mental disorder.  After examination of the Veteran, the examiner rendered no diagnosis, which means that the examiner opined that the Veteran did not manifest with a mental disorder.  As a result, the RO denied the claim.  The Veteran's outpatient records, however, reflect mental diagnoses.  An April 2010 entry notes a diagnosis of anxiety disorder with depressed mood, and that the Veteran was referred for psychotherapy.  It also notes that the Veteran had received psychological treatment in a Government Employee Assistance Program.  (04/07/2011 Government Facility, pp. 1-3, 5)  An October 2010 entry notes that she reported sadness because she was twice rejected for service in the Army.  An Axis I diagnosis of depressive disorder not otherwise specified (NOS) is noted.  Id., pp. 7-9.  The March 2011 examination report does not note or discuss these entries.  In light of the failure to consider all pertinent treatment records, to include those showing diagnoses of anxiety and depressive disorders, the Board will remand for another examination. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and add to the claims file all mental health records generated since the Statement of the Case (SOC).

2.  After the above is complete, arrange for a mental examination of the Veteran by an appropriate examiner.  Inform the examiner that the claims file should be reviewed as part of the examination.  

Identify all current psychiatric diagnoses, including personality disorders.  In identifying all current psychiatric diagnoses, please consider medical and lay evidence dated both prior to and since the filing of the August 2010 claim for service connection for a mental disorder.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.  Also, please note and discuss the diagnoses of anxiety and depressive disorders made in 2010 (as noted above).

For diagnosed mental disorder, is there at least a 
50-percent probability that any currently diagnosed mental disorder is due to one or all of the Veteran's service-connected disabilities (left shoulder & scar; right shoulder)?

If the answer to the above question is, No, is there at least a 50-percent probability that either one or all of the Veteran's service-connected disabilities aggravates-that is chronically worsens any currently diagnosed mental disorder.

A comprehensive rationale for any opinion given must be provided.  If the requested opinion cannot be provided, then the examiner must explain why not, to include what additional information would be needed to provide the requested opinion.

3.  After completion of all of the above, re-adjudicate the issues on appeal.  If the decision remains in any way adverse to the Veteran, she and her representative should be provided with a Supplemental Statement of the Case (SSOC).  Then return the case to the Board, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


